DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references teaches or renders obvious the combination of all elements as claimed. 

A scanning device comprising: a light source unit configured to output laser light; a light-guide optical system configured to form a plurality of optical paths of the laser light; an optical path switch element configured to switch an optical path of the laser light to any one of the plurality of optical paths; an optical member configured to form a single optical path in a subsequent stage of the plurality of optical paths; a projection mirror configured to scan the laser light that passed through the single optical path, wherein the plurality of optical paths includes an optical path for low luminance and an optical path for high luminance which make the laser light have is disposed on both the optical path for low luminance and the optical path for high luminance, the optical path switch element guides the laser light from the light source unit to only one of the optical path for low luminance and the optical path for high luminance at a time, and a control unit configured to control luminance by controlling the output of the laser light in the light source unit, and controlling the switching of the optical path of the laser light by the optical path switch element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624




/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624